Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 11, 1995 (People v Bazil, 219 AD2d 604), affirming a judgment of the Supreme Court, Queens County, rendered April 30, 1990, and an order of the same court, dated March 5, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Copertino, Altman and Goldstein, JJ., concur.